Garland, J.

delivered the opinion of the court.
The defendants apply for a re-hearing in this case, on the ground that the verdict and judgment of the court below gives the plaintiffs legal interest from judicial demand.
The objection now raised was not stated in the points filed, and the first complaint is after the judgment has been affirmed. This court in the investigation of the cases that come before it, pay all proper attention to the points made by counsel, but do not feel bound to confine their examination to them exclusively, *49and therefore sometimes decide upon, grounds that counsel , .... . s have not suggested, but it may happen, that points not suggested sometimes escape our attention, or on examination do not seem to require our interference; hut that is not a ground for a u _ re-hearing. When we decide a cause on grounds not suggested by counsel, we always listen with pleasure to any reasons that may he suggested, to induce a revision of our opinions, but when our judgments are confined to the points filed, we will not listen to a re-hearing on other grounds, suggested after ..... the cause has been decided. The re-hearing is refused.
when the {ourHsconfined jjjj Raised in the argument of the case, it will not listen to an application for a re-hearing on other grounds suggested after the cause has been decided.